Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-23 are pending in this application. This application is a national stage entry of PCT/US2018/039579, filled on 06/26/2018. This application claims priority to provisional application 62/525,586, filed on 06/27/2017 and to provisional application 62/616,781, filed on 01/12/2018. 

Election/Restrictions
During a telephone conversation with Cathy R. Moore on restriction and species election on 05/24/2022 a provisional election was made to prosecute the invention I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this office action.  Claim 16-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions and species. 
Claims 1-15 will presently be examined to the extent they read on the elected subject matter of record.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to a transdermal therapeutic system comprising in spatial order a timing device and a reservoir comprising at least one active ingredient;
Group II, claim(s) 16, drawn to a transdermal therapeutic monitoring system comprising in spatial order a timing and/or monitoring device and an adhesive layer;
Group III, claim(s) 17-19, drawn to a process for forming said transdermal therapeutic system comprising forming a reservoir composition by admixing a polymer matrix and at least one active ingredient; coating or extruding the reservoir composition onto either a detachable protective layer or carrier layer, thereby forming a reservoir layer, disposing either a backing layer or a timing and/or monitoring device onto the reservoir layer surface opposite the detachable protective layer or carrier layer or adhering a timing and/or monitoring device onto the backing layer surface opposite the reservoir layer;
Group IV, claim(s) 20-21, drawn to a method of treating chronic illness comprising applying said transdermal therapeutic system for an administration period ranging from 1 hour to 7 days, activating the timing device by pushing an activation button to start a preprogrammed/predesignated time period for administration, and removing the transdermal therapeutic system when the indicator signals the end of the preprogrammed/predesignated period;
Group V, claim(s) 22-23, drawn to a process for monitoring a patient's functions comprising applying transdermal therapeutic system comprising an activatable electrophoretic module and an adhesive layer; and activating the electrophoretic module.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), the international application shall relate to one invention only or to a group of inventions. Moreover, as stated in PCT Rule 13.2, the requirement of unity of invention referred to in PCT Rule 13.2 shall be fulfilled where a group of inventions is claimed in one and the same international application only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression special technical features shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art, so linked, as to form a single general inventive concept.
The inventions listed as Groups I-V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the special technical feature in all groups is a transdermal therapeutic system comprising a timing device. The element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in prior art. US 2016/220800 A1 teaches transdermal therapeutic systems comprising at least one electronic component for timing (abstract and paragraph 14). Consequently, groups I-V are not linked by the same or a corresponding special feature as to form a single general inventive concept. Therefore, Unity of Invention is lacking and restriction is deemed proper.
Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities: the recitation the acronyms “LED” and “RFID”.  Use of the full terminology at the first occurrence would obviate this objection.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
This claim contains parentheses which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope. 
Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). These claims contain parentheses which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 9-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laux et al. (US 2016/0220800 A1).
Laux et al. meet all of the limitations of claims 1-3, 9-12, and 14. Laux et al. disclose transdermal therapeutic systems comprising self-powder RFID chip (paragraph 12 and claims 3 and 5) electronic components being bonded with an adhesive (paragraph 39-40) on a laminate comprising a backing layer (thin covering or coating, the claimed film in the instant claim 10), at least one active agent-containing (including antimycotics (the instant claim 7)) reservoir and a detachable protective layer (abstract and paragraph 5 and 38 and claim 7); wherein the electronic components are for therapy optimization and/or therapy monitoring the timing of application of the transdermal therapeutic system (paragraph 14).

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reynolds et al. (WO 2013/142339 A1).
Reynolds et al. meet all of the limitations of claims 1-3 and 8-14. Reynolds et al. disclose a transdermal therapeutic patch for controlled (the claimed pre-programmed) delivering rivastigmine (an Alzheimer’s drug) over >2 days (page 15, line 30-33, the claimed timing device) in figure 1, 2, and 4b comprising an eLabel 202 being adhered with adhesive 414 to the backing layer of a patch 100 comprising a backing layer 101 (the claimed film in the instant claim 10), active-containing reservoir 102 of acrylic matrix (page 9 line 14-19, the claimed self-adhesive in the instant claim 12), and adhesive 103 (page 21, line 30-34, the instant claim 13). 
Reynolds et al. meet all of the limitations of claim 4. The diameters of patch 100 and eLabel in figure 4b are measured to be 6.40 mm and 5.45 mm, respectively, and thus the area of eLabel over patch is calculated to be 72.5% (5.452/6.402=0.725) (the instant claim 4).
Reynolds et al. meet all of the limitations of claims 5-7. Reynolds et al. disclose the patch provide visual display (the paragraph bridges page 29 and 30) and a user-activatable alert button (page 29, line 15-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Laux et al. (US 2016/0220800 A1), as applied to claims 1-3, 9-12, and 14, in view of Reynolds et al. (WO 2013/142339 A1).
The teachings of Laux et al. are discussed above and applied in the same manner.
Laux et al. do not specify the limitations in claim 4-8 and 13.
This deficiency is cured by Reynolds et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Laux et al. and Reynolds et al. to specify the transdermal therapeutic systems taught by Laux et al. having the timing device covering 72.5% of the backing layer surface area, with activation button, with a light as a visual indicator, having length of pre-programmed administrative time of >2 days, and having an adhesive layer on the reservoir surface opposing the timing device. Transdermal therapeutic systems having the timing device covering 72.5% of the backing layer surface area, with activation button, with a light as a visual indicator, having length of pre-programmed administrative time of >2 days, and having an adhesive layer on the reservoir surface opposing the timing device was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Laux et al. (US 2016/0220800 A1), as applied to claims 1-3, 9-12, and 14, in view of Farr et al. (US 2008/0026040 A1).
The teachings of Laux et al. are discussed above and applied in the same manner.
Laux et al. do not specify the transdermal patch further comprising a barcode.
This deficiency is cured by Farr et al. who teach transdermal patch (paragraph 15) having barcode printed on the patch (paragraph 36).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Laux et al. and Farr et al. to specify the transdermal patch taught by Laux et al. further comprising a barcode. A transdermal patch comprising a barcode was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose of providing information of the patch.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Reynolds et al. (WO 2013/142339 A1), as applied to claims 1-14, in view of Farr et al. (US 2008/0026040 A1).
The teachings of Reynolds et al. are discussed above and applied in the same manner.
Reynolds et al. do not specify the transdermal patch further comprising a barcode.
This deficiency is cured by Farr et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Reynolds et al. and Farr et al. to specify the transdermal patch taught by Reynolds et al. further comprising a barcode. A transdermal patch comprising a barcode was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose of providing information of the patch.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612